*262memorandum: by the court
All of the questions involved in this case are determined by the rulings in the case of Vandiver v. United States, No. C-1081, decided by this court February 4, 1929. [Ante, p. 125.] Following the opinion rendered in that case we find that plaintiffs are entitled to recover the value of the thirty-five acres of property actually taken by the Government, which is shown to be $15,000; and the damage to the market value of the remainder of the farm situated on Spesutia Island, being about nine hundred seventy acres, as a result of the taking of the thirty-five acres on the mainland and depriving plaintiffs of the means of ingress and egress to and from said farm, which damage the findings show amounts to $48,500. Plaintiffs are also entitled to recover interest on this total amount of $63,500 at the rate of six per cent per annum from December 14, 1917, to the date of the award, February 14, 1918, which the defendant offered to pay, and thereafter on $61,250 from February 14, 1918 (date of the award), until paid, this latter amount representing the difference between just compensation ($63,500) and seventy-five per cent ($2,250) of the original offer of $3,000, on which interest is not allowable. It is so ordered.